ORDER

PER CURIAM.
Kenneth Dixon appeals from a judgment of the trial court sustaining the Director of Revenue’s suspension of his driving privileges. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the judgment of the trial court is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. We affirm in accordance with Rule 84.16(b).